Citation Nr: 0517698	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  93-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as a nervous disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for a nervous condition.  

In December 1993, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  

In October 1995, the Board remanded the matter to the RO for 
further development.  The matter was again remanded in 
October 1998 in order to obtain the veteran's records from 
the Social Security Administration (SSA).      

The matter was again before the Board in August 2003.  In 
that decision, the Board determined that new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for a nervous disorder and 
then remanded the issue of entitlement to service connection 
for a nervous condition to the RO for further development, 
specifically, to obtain a copy of the veteran's service 
medical records (SMR's) and to schedule the veteran for a VA 
examination.  The matter is now once again before the Board 
for appellate disposition.     
  

FINDING OF FACT

The veteran does not have an acquired psychiatric disorder 
that is related to his active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: SMR's; the veteran's contentions, to 
include testimony provided at a December 1993 hearing; VA 
hospitalization and treatment records; multiple VA 
examination reports; and, SSA records.  In addition, the 
Board has received and reviewed treatment records from 
several private health care providers, to include, but not 
limited to, Hospital de la Concepcion, Sistema San Juan 
Capestrano, Grupo Psiquiatrico en Yauco, and First Hospital 
Panamericano.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board further notes that there are specific chronic 
diseases, including psychoses, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For psychoses, in order to be presumed to have 
been incurred in service, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The medical evidence of record includes a March 1978 report 
from Fort Riley, Kansas, which noted that the veteran was 
status post gastroenteritis, however, the veteran's SMR's are 
negative for any diagnosis of, or treatment for an acquired 
psychiatric disorder.

As for the post-service medical evidence, the claims folder 
includes an August 1979 VA hospital report which listed a 
diagnosis of schizophrenia, undifferentiated type.  An 
October 1979 VA psychiatric examination report deferred 
diagnosis, however, a January 1980 report listed a diagnostic 
impression of a schizophrenic reaction, chronic, 
undifferentiated.  A July 1980 VA medical certificate listed 
a diagnosis of atypical psychosis.      

A VA hospital report for the period February 10, 1987 to 
March 18, 1987, listed a diagnosis of atypical psychosis.  A 
July 1987 report from Grupo Psiquiatrico en Yauco listed Axis 
I diagnoses of post-traumatic stress disorder and abuse of 
alcohol.  A VA hospital report for the period September 4, 
1987 to October 9, 1987, listed a diagnosis of schizophrenia, 
chronic, undifferentiated type, in remission.  A January 1988 
psychological report stated that the clinical impression was 
substance abuse disorder- alcoholism and stated that 
"characterological" conflicts were evident.  It was also 
stated that the possibility of psychotic episodes basically 
related to delirium were likely but that, nevertheless, the 
veteran did not present a clear psychotic picture.  A 
February 1988 VA hospital report listed an Axis I diagnosis 
of schizophrenia, chronic, undifferentiated type, with acute 
exacerbation.  A February 1988 VA Narrative Summary (Clinical 
Resume) listed an Axis I diagnosis of substance abuse 
disorder: alcohol dependence, and atypical psychosis, in 
remission.   

A February 1989 VA hospital report listed an Axis I diagnosis 
of schizophrenia, chronic, undifferentiated type.  A VA 
hospital report for the period February 14, 1990 to March 12, 
1990, listed an Axis I diagnosis of schizophrenia, chronic, 
undifferentiated type, in partial remission.    

A December 1996 VA examination report listed Axis I diagnoses 
of substance use disorder, alcohol dependence in partial 
remission, by history, and atypical psychosis, by history on 
record.  The examiner noted that the veteran's first 
hospitalization was in August 1979.  The examiner further 
indicated that the veteran had been considered to have 
schizophrenia or atypical psychosis, but that there was no 
evidence that the veteran had been schizophrenic, or called 
schizophrenic, prior to 1979.  A January 1997 psychological 
report listed a diagnostic impression of schizophrenia, 
chronic.  

A discharge summary report from Sistema San Juan Capestrano 
for the period March 13, 2001 to March 15, 2001 listed an 
Axis I diagnosis of paranoid schizophrenia.  A discharge 
summary report from First Hospital Panamericano for the 
period March 20, 2001 to March 27, 2001 listed Axis I 
diagnoses of severe major depression and alcohol dependence.  
A discharge summary report from First Hospital Panamericano 
for the period April 5, 2002 to April 15, 2002, listed Axis I 
diagnoses of alcohol dependence, depressive disorder 
secondary to alcohol, and rule out major depression.        

SSA records, received in April 2003, include a January 1988 
Disability Determination and Transmittal sheet listing a 
primary diagnosis of schizophrenia, undifferentiated type.  
The disability was noted to have begun December 31, 1986.  An 
August 2002 Disability Determination and Transmittal sheet 
listed a primary diagnosis of atypical psychotic disorder.  

A January 2003 report from First Hospital Panamericano 
included an Axis I diagnosis of, inter alia, post-traumatic 
stress disorder.  A July 2003 private medical report listed 
an assessment of anxiety depression.  

The veteran underwent a VA mental disorders examination in 
January 2004.  It was stated in the report that the claims 
folder hade been thoroughly reviewed before the examination.  
It was further stated that the August 2003 Board remand was 
reviewed, as was the electronic medical record.  Such is 
evident upon review of the examination report.  Axis I 
diagnoses of atypical psychosis, in remission, major 
depressive disorder, recurrent, severe, without psychotic 
features, and alcohol dependence, in early full remission, 
were listed.  The examiner concluded:

[t]here is no evidence in the medical record, in 
the clinical history and in the medical status 
examination to establish a diagnosis of a 
[s]chizophrenia, therefore it is my opinion that 
there was no manifestation of [s]chizoprenia in 
active service which concluded in 1978 nor 
subsequent to that date.        

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As is evidenced above, the record is replete with varying 
psychiatric diagnoses.  The earliest evidence of record of an 
acquired psychiatric condition is the August 1979 VA hospital 
report which listed a diagnosis of schizophrenia, 
undifferentiated type.  It is reiterated that the veteran was 
separated from service in July 1978, thus, schizophrenia may 
not be presumed to have been incurred in service as it was 
first clinically manifested more than one year after his 
military service.  Moreover, there is no competent medical 
opinion of record relating schizophrenia or, for that matter, 
any other acquired psychiatric disorder, to the veteran's 
active service.  In this regard, the Board emphasizes that it 
was indicated in the December 1996 VA examination report that 
the veteran had been considered to have schizophrenia or 
atypical psychosis, but that there was no evidence that the 
veteran had been schizophrenic, or called schizophrenic, 
prior to 1979 (a reference to the August 1979 
hospitalization).  Moreover, as is noted above, the examiner 
in the January 2004 VA examination listed Axis I diagnoses of 
atypical psychosis, in remission, major depressive disorder, 
recurrent, severe, without psychotic features, and alcohol 
dependence, in early full remission, in the examination 
report.  The examiner stated that there was no evidence to 
establish a diagnosis of schizophrenia and indicated that, 
therefore, it was his opinion that there was no manifestation 
of schizophrenia in the veteran's active service, or 
subsequent to his separation from service.  Accordingly, as 
there is no competent medical opinion of record relating 
schizophrenia, or any other acquired psychiatric disorder to 
the veteran's active service, the veteran's claim must be 
denied.       
          
Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, no causal connection between an 
acquired psychiatric disorder and the veteran's period of 
military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has an acquired 
psychiatric disorder that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, VCAA letters dated in August 
2001, August 2002, May 2003, and December 2003, each informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2001 and December 2003 letters informed the 
veteran that VA would try to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letters also stated that VA would 
assist him by providing a medical examination or obtaining a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.  The December 2003 letter 
informed the veteran that VA was responsible for getting 
relevant records from any federal agency, including military 
records, VA medical records, or records from the Social 
Security Administration.  The letter further stated that VA 
would make reasonable efforts to get relevant records not 
held by a federal agency, to include records from state or 
local governments, private doctors and hospitals, or current 
or former employers.  Also, the letter stated that VA would 
assist the veteran by providing a medical examination or 
obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on his claim.   

In addition, the April 2003 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the April 2003 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the April 2003 SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Finally, the Board emphasizes that, in addition to both 
private and VA hospitalization records having been obtained, 
the veteran's SSA records have also been obtained and 
associated with the veteran's claims folder.  Moreover, the 
veteran has been afforded multiple VA examinations.  It is 
noted that a request seeking additional SMR's resulted in a 
negative response.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for an acquired psychiatric disorder, 
characterized as a nervous disorder, is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


